COBB, Judge
(concurring in part and dissenting in part).
I concur in that part of the unpublished memorandum affirming Charles Lee Rag-land’s conviction; however, I would reverse his sentence and remand the case for resentencing in accordance with Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] - So.2d - (Ala.Crim.App.2001), with which I concurred as to this issue. As to those points on which I disagreed with Judge Shaw, see my special writing in Poole, - So.2d at -.